— Appeal by petitioner from an order entered at Special Term, denying his application for a peremptory mandamus order to compel the respondent to issue a license to petitioner to peddle and to operate a pushcart in the Livonia Avenue Market in Brooklyn, discontinued by respondent, and to compel respondent to continue to operate and conduct the market. Order unanimously affirmed, with *862costs, as a matter of law and not in the exercise of discretion. Attendance of pushcarts at the market in question fell off from 125 in November, 1932, to 11 in January, 1937, when respondent discontinued the market and offered petitioner a license in another market, in Blake avenue, two blocks away, in which there is adequate space for petitioner and the ten other peddlers who applied for licenses in the discontinued market. Respondent acted within authority specifically conferred upon him by the Legislature (Agriculture and Markets Law, § 261) and by the board of aldermen (Code of Ordinances of the City of New York, chap. 15, art. 1, § 1), and his exercise of discretion was not arbitrary, but sound, reasonable and lawful. Adel, Taylor and Close, JJ., concur; Lazansky, P. J., and Carswell, J., concur in result.